DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/15/2019 and 2/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the surface grooves in the polishing pad of claim 4 and the conditioning disk comprising a brazed grid-type conditioning disk, a diamond grid-type conditioning disk, or a combination thereof of claim 6 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  “a conditioning disk” should read -- the conditioning disk --.  
Appropriate correction is required.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20100190417) in view of Bae et al. (US 20120270483) and Vanell (US 20030068963).
	Regarding these claims Watanabe teaches:
1. An apparatus for polishing a substrate, comprising: 
a carrier (21) configured to hold the substrate (is capable of; ¶ [0046]); 
a polishing pad (10) configured to polish a first surface of the substrate (is capable of; ¶ [0045]); 
a chemical mechanical polishing (CMP) slurry delivery arm (25) configured to dispense a CMP slurry onto the first surface of the substrate (is capable of as the slurry will interact with the first surface of the substrate when the slurry, after being discharged on the polishing pad, rotates to be in contact with the first surface of the substrate during polishing); and 
a pad conditioner (30) configured to condition the polishing pad (is capable of; ¶ [0045]), wherein the pad conditioner comprises: 
a conditioning disk (42) configured to scratch the polishing pad (is capable of; ¶¶ [0050&55]); 
a conditioning arm (33) configured to rotate the conditioning disk (is capable of; ¶ [0050]); 
a plurality of screws (55) configured to secure the conditioning disk onto the conditioning arm (are capable of; ¶ [0064]) and comprising a respective plurality of screw heads (clearly seen in Figs).  
2. The apparatus of claim 1, further comprising a platen (11) configured to support and rotate the polishing pad (is capable of; ¶ [0045]).  
3. The apparatus of claim 1, wherein the carrier comprises a retainer ring (“ring head” 21; ¶ [0046]; also see ¶ [0049] which states the detailed polishing head of several patents may be used, each of which comprises a retainer ring) configured to secure the substrate in a predetermined position (is capable of; ¶ [0046]).  
5. The apparatus of claim 1, wherein the CMP slurry comprises a first reactant, an abrasive, a first surfactant, a solvent, or a combination thereof (¶ [0047] wherein water is a solvent).  
6. The apparatus of claim 1, wherein the conditioning disk comprises a brazed grid-type conditioning disk, a diamond grid-type conditioning disk (¶ [0050] wherein “diamond particles” teaches this limitation), or a combination thereof.  
7. The apparatus of claim 1, wherein the conditioning arm is configured to extend over the polishing pad and sweep across a surface of the polishing pad (is capable of; ¶ [0050-51]).  

12. An apparatus for surface conditioning, comprising: 
a conditioning disk (42) configured to roughen a surface (is capable of; ¶¶ [0050&55]); 
a conditioning arm (33) configured to translate and rotate the conditioning disk (is capable of; ¶ [0050]);  Atty. Dkt. No. 4630.2040001-4-JHENG et al. Application No. 16/194,640 
a connection component (55) configured to secure the conditioning disk onto the conditioning arm (are capable of; ¶ [0064]) and comprising an upper surface (clearly seen in Figs).  

17. A method for polishing an object, comprising: 
securing the object onto a carrier (21; ¶ [0046]; “21 configured to hold the substrate”); 
pressing the object against a polishing pad (10; ¶ [0046]); 
dispensing a polishing slurry onto the polishing pad (via 25; ¶ [0047]); 
rotating the object or the polishing pad (¶ [0045]); and 
conditioning, with a pad conditioner (30), the polishing pad (¶ 0045, 50&54]), wherein the pad conditioner comprises a conditioning disk (42), a conditioning arm (33), a plurality of screws (55) configured toAtty. Dkt. No. 4630.2040001-5 -JHENG et al. secure the conditioning disk onto the conditioning arm (are capable of; ¶ [0064]).  
18. The method of claim 17, further comprising removing debris particles from the magnetic screws and the blocking device.  
19. The method of claim 17, wherein conditioning the polishing pad comprises roughening, with the conditioning disk, the polishing pad (¶¶ [0050&54]).  
20. The method of claim 17, wherein conditioning the polishing pad comprises translating and rotating, with the conditioning arm, a conditioning disk (¶¶ [0050&51]).

	Watanabe continues to teach wherein the conditioning disk may be secured to the conditioning arm via magnetic means (56), but does not explicitly teach:
1. a plurality of magnetic screws configured to secure the conditioning disk onto the conditioning arm and comprising a respective plurality of screw heads (emphasis added); and 
a plurality of blocking devices respectively positioned beneath the plurality of screw heads and configured to block debris particles from entering a respective plurality of screw holes. 
8. The apparatus of claim 1, wherein the plurality of magnetic screws are located in a plurality of screw holes, and wherein each screw hole is between about 4 mm and about 8mm.  
9. The apparatus of claim 1, wherein the plurality of magnetic screws comprise iron, nickel, cobalt, or a combination thereof.  
10. The apparatus of claim 1, wherein the plurality of blocking devices comprise a polymer.  
11. The apparatus of claim 10, wherein the polymer comprises polyvinyl chloride, polytetrafluoroethylene, or a combination thereof. 
12. a blocking component positioned beneath the upper surface of the connection component.  
13. The apparatus of claim 12, wherein the connection component comprises a magnetic screw.  
14. The apparatus of claim 13, wherein the upper surface comprises a screw head of the magnetic screw.  
15. The apparatus of claim 12, wherein the blocking component comprises a flange and a skirt.  
16. The apparatus of claim 12, wherein the blocking component comprises a polymer having a shore hardness from about 5 shore A to about 80 shore D.  
17. wherein the pad conditioner comprises a plurality of magnetic screws (emphasis added) configured toAtty. Dkt. No. 4630.2040001-5 -JHENG et al. secure the conditioning disk onto the conditioning arm, and a blocking device positioned beneath a screw head of each of the plurality of magnetic screws.  

	Bae teaches that it is well known to provide abrasive devices which comprise a plurality of magnetic screws (21+21-1) with a plurality of screw heads (Figs 8&9) which secure abrasive component (30) of an abrasive tool to a carrying head, wherein the magnetic screws comprise a ferrous material (as they may be magnetized; ¶ [0070]).  Vanell teaches that it is well known to provide pad conditioners which utilize a plurality of screws (50) to secure a conditioning disk (57) to a conditioning arm (18) via a carrying head (58), wherein the screws are provided with a plurality of blocking devices/components (51) located under an upper surface of their heads (Fig 8), the blocking devices/components comprise a polymer such as PTFE (¶ [0050]) and have a flange and a skirt (clearly seen in Figs 3&8).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Watanabe to incorporate the teachings of Bae and Vanell and provide the magnetic securing means comprise magnetic screws, as this is considered substituting a known alternative which would yield predictable results of retaining the conditioning disk, and to provide a plurality of blocking devices/components under the screw heads, as doing this would prevent friction and wear in the areas where the screws would interact with the carrier head, as noted by Vanell (¶ [0050]).  
Note, choosing the polymer to have a shore hardness from about 5 shore A to about 80 shore D is also considered obvious, as it has been held to choose a material based on its intended use is obvious.  Note also, the range of hardness claimed includes material harness range from as a rubber band (about 20 shore A) to a hard hat (about 80 shore D).  With such a wide claimed range of harnesses, it would be obvious to choose a PTFE as taught by Vanell in this harness range.
With respect to the limitation of the size of the screws, choosing the size of the screws (and screw holes) to be between about 4mm and about 8mm is considered to be an optimization of a result-effective variable.  The diameter of the screw may be optimized to have a diameter large enough to withstand the sheer and compressive forces experienced during operation of the device, while not being so large as to create an overly large inertial mass.  As no criticality of this range is given in the Specification, choosing the size of the screws/holes to be between about 4-8mm is not considered to patentably distinguish over the prior art.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Bae, Vanell, and Shendon et al. (US 5582534).
	Regarding this claim Watanabe in view of Bae and Vanell teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
4. The apparatus of claim 1, wherein the polishing pad comprises a plurality of surface grooves configured to distribute the CMP slurry.  

	Shendon teaches that it is well known to provide polishing apparatuses in which the polishing pad comprises a plurality of surface grooves capable of distributing slurry (3:8-32).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Watanabe in view of Bae and Vanell to incorporate the teachings of Shendon and provide grooves in the surface of the polishing pad.  Doing so is considered providing a known alternative which would provide predictable results of polishing a substrate.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Sexton is cited as disclosing a similar attachment structure of a screw and a blocking member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723